Citation Nr: 1819978	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether to reopen a previously denied claim of entitlement to service connection for right leg thrombophlebitis.

2. Entitlement to a rating in excess of 10 percent for a neck disability. 

3. Entitlement to service-connection for bronchitis.

4. Entitlement to service-connection for an acquired psychiatric disorder, to include bipolar disorder, post-traumatic stress disorder (PTSD), depression and any other diagnosed psychiatric disability. 

5. Entitlement to service-connection for Hepatitis C, including as secondary to an acquired psychiatric disorder. 

6. Entitlement to service-connection for a separate right leg disability, not including thrombophlebitis. 

7. Entitlement to service-connection for radiculopathy of the bilateral upper and lower extremities (previously characterized as "pinched nerve"). 


REPRESENTATION

Appellant represented by:	Adam Neldenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from February 1976 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held before the undersigned Veterans Law Judge (VLJ) on June 5, 2017.  The transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service-connection for radiculopathy of the bilateral upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a November 1993 rating decision that denied service-connection for right leg thrombophlebitis due to the evidence showing that the condition was not incurred in or caused by service; thus, the decision became final.

2. Evidence submitted since the November 1993 rating decision is cumulative or redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of service-connection for right leg thrombophlebitis. 

3. The Veteran failed to report without good cause for a VA examination on March 10, 2016, which was scheduled in conjunction with his increased rating claim. 

4. The Veteran does not have a current diagnosis of bronchitis.

5. Bipolar disorder is a congenital disease or defect; there is no evidence of aggravation or additional disability associated with this condition. 

6. The Veteran does not have an acquired psychiatric disorder, to include bipolar disorder, PTSD and/or depression that was incurred in or caused by service. 

7. The Veteran's Hepatitis C was not incurred in or caused by service, and is not secondary to a service-connected acquired psychiatric disorder.  

8. The Veteran does not have a current diagnosis of varicose veins, and the evidence otherwise shows that the other right leg conditions are attributable to his non-service-connected thrombophlebitis and his intravenous drug use. 





CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim of entitlement to service-connection for right leg thrombophlebitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The claim for a rating in excess of 10 percent for a neck disability is denied as a matter of law.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).

3. The criteria for establishing entitlement to service-connection for bronchitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

4. The criteria for establishing entitlement to service-connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD and depression have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2017).

5. The criteria for establishing entitlement to service-connection for hepatitis C, including as secondary to an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6. The criteria for establishing entitlement to service-connection for a right leg disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

In the early 1990s, the Veteran filed a claim for entitlement to service-connection for right leg thrombophlebitis.  Thrombophlebitis is an inflammatory disease that causes blood clots to form and block one or more veins-usually the legs.  Thrombophlebitis can be superficial (near the skin) or deep within a muscle (deep vein thrombosis or "DVT").  His claim was denied in November 1993 due to the evidence showing the condition was not incurred in or caused by service.  The Veteran attempted to reopen the claim which was denied by the RO in a May 2012 rating decision.  The pertinent evidence of record since then includes additional service treatment records (STRs), lay statements, and medical records; however, this additional evidence is merely cumulative or redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim. 

During the November 1993 rating decision, the record contained a January 26, 1993, medical report from Grady Memorial Hospital showing that the Veteran was hospitalized for a history of right leg DVT since 1988.  The RO notes that the Veteran was discharged from the Army in January 1977 and that the condition occurred more than a decade after service; thus, the evidence showed that the condition was not incurred in service.  

New evidence submitted since the November 1993 rating decision reinforces that the Veteran's thrombophlebitis was not incurred in or due to service.  A medical report from the Grady Memorial Hospital dated January 28, 1988, shows the Veteran developed right leg DVT while admitted at the hospital for treatment of neurosyphilis (an infection of the brain or spinal cord caused by untreated syphilis).  The report further indicates that his DVT was of unknown etiology and that he developed recurrent DVT due to noncompliance with his medication (Coumadin-a blood thinner used to treat blood clots and lower the change of blood clots forming in the body).  In sum, the new evidence further establishes that the Veteran's thrombophlebitis was not incurred in or otherwise due to service.  Accordingly, the service-connection claim for right leg thrombophlebitis remains denied. 

II. Increased Rating for Neck Disability

The Veteran requested an increased rating for his neck disability in January 2011.  He was scheduled for a VA examination in May 2011, with an addendum provided in January 2012.  The Veteran later asserted that the prior examination was inadequate to rate his condition because his condition allegedly worsened.  As a result, he was scheduled for another examination on March 10, 2016.  The Veteran failed to report for the examination.  The purpose of the examination was to assess the severity of his service-connected neck disability.  

VA regulations provide that when a claimant fails to report without good cause for a scheduled medical examination in a claim for an increased benefit, the claim shall be denied.  38 C.F.R. § 3.655(b).  Good cause was not shown here.  Although the Veteran testified that he did not receive notice of the examination, the Board does not find his statement credible.  There is a presumption of administrative regularity in VA processes, procedures, and mailings-i.e., that VA has properly discharged its duties and responsibilities. See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (finding Veteran's statement that he did not receive a mailed notification, standing alone, was insufficient to rebut presumption of regularity).  

Despite receiving notice of his failure to report for the scheduled examination through the Supplemental Statement of the Case (SSOC) on April 14, 2016, neither the Veteran nor his attorney argued lack of notice in his VA Form 9, Substantive Appeal to the Board, which was submitted after receiving the SSOC. Indeed, the Veteran did allege being deprived of notice until the hearing on June 5, 2017-approximately 14 months after receiving notice.  Given the time and opportunities the Veteran had to raise this argument, the Board finds it is not credible.  For these reasons, the Board is satisfied that he received notice and failed to report for the scheduled examination without good cause.  As a result, the claim must be denied as a matter of law.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 567 (2008) (holding that a claimant has a duty to report for VA examinations and must accept the legal consequences for failing to report without good cause). 

III. Service-connection

The Veteran seeks entitlement to service-connection for an acquired psychiatric disorder, including bipolar disorder, PTSD, and depression.  He also seeks service-connection for bronchitis, a right leg disability, and Hepatitis C, including as secondary to an acquired psychiatric disorder.  Upon review, the Board finds the preponderance of the evidence is against the claims. 

Service-connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service-connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor.  38 C.F.R. § 3.304(f).  To establish service-connection for the remaining conditions, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, a disability that is proximately due to, or the result of, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

Service-connection for chronic diseases listed in 38 C.F.R. § 3.309(a) may also be established on a presumptive basis if the chronic disease was shown as chronic in service; manifested to a compensable degree within a presumptive period after separation from service (usually one year); or was noted in service with continuity of symptomatology since service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bronchitis, varicose veins, and Hepatitis C are not diseases subject to this presumption.  Additionally, PTSD and depression are not psychoses.  38 C.F.R. § 3.384 (2017).  Therefore, these conditions may not be established on a presumptive basis.  

Whether the aforementioned requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) .  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

A. Bronchitis

The Veteran contends that he has bronchitis that is attributable to service.  His service treatment records do not show that he was treated for or diagnosed with bronchitis.  Similarly, post-service medical records do not show treatment or a diagnosis of bronchitis.  While the Board acknowledges the Veteran's contention that he has bronchitis, he lacks the necessary knowledge, training and expertise to make a competent diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Therefore, the Board finds that he does not have a current bronchitis disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); Brammer, 3 Vet. App. at 225.  Because the evidence does not show that the Veteran had bronchitis at the time he filed his claim or any time during the pendency of this appeal, service-connection for bronchitis is denied.  See Brammer, 3 Vet. App. at 225.  

B. Acquired Psychiatric Disorders

The Veteran initially filed a claim for bipolar disorder and depression on January 5, 2011.  The claim has since been expanded and recharacterized as one for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim. 

	i. Bipolar Disorder

Pursuant to VA regulations, personality disorders such as bipolar disorder are considered congenital or developmental defects.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or development defects are not diseases or injuries within the meaning of the applicable legislation and are not subject to service-connection.  Id. § 3.303(c), 4.9; Winn, 8 Vet. App. at 516.  Therefore, service-connection for bipolar disorder is denied.

      ii. PTSD 

The Veteran seeks service-connection for PTSD.  The medical evidence shows that he was first diagnosed with PTSD in 2007 by a physician with the initials. E.C.B.-four decades after his discharge from service.  He contends that his PTSD is due to an alleged in-service stressor, with continued symptomatology ever since.  But see 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (showing psychoses as a disease subject to the chronic disease presumption); 38 C.F.R. § 3.384 (2017) (not showing PTSD as a psychosis for purposes of the chronic disease presumption).  The Veteran also submitted a private medical opinion from Dr. J.H.P. linking his PTSD to military service based on the alleged in-service stressor.  However, after reviewing the evidence, the Board finds that the claimed in-service stressor is not credible, a clear diagnosis of PTSD has not been made, and a probative medical link has not been shown.  See 38 C.F.R. § 3.304(f) (stating the elements necessary to establish service connection for PTSD). 

The alleged in-service stressor is not credible for a few reasons.  First, the Veteran provided two accounts of the claimed in-service stressor that are inconsistent with one another.  See Caluza, 7 Vet. App. at 512.  In the first account, the Veteran claimed he witnessed a soldier get "blown up" about 30 feet away from him.  July 2011 VA Form 21-4138.  The Veteran has, at times, described himself as a Vietnam veteran, however, he did not serve during the Vietnam War and he is not a combat veteran such that the combat presumption would apply.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d) (discussing the combat presumption with respect to lay statements); Dr. E.C.B. Records (Nov. 10, 2010-describing the Veteran as a Vietnam Veteran).  In December 2014, the Veteran again described (through his authorized representative) the dead soldier generically as an "individual."  Six years after his initial filing, the Veteran altered his account of the alleged incident during his hearing with the undersigned VLJ.  Instead of an "individual," the dead soldier was his "close personal friend" with whom he was "just like brothers."  Also, whereas the soldier was "blown up" in the first account, the soldier died while staring into a jammed M-16 or was accidentally shot by another soldier who was attempting to unjam the gun. 

Second, whereas the Veteran testified that he was unable to get the image out of his head and sought mental health treatment during and after service, his STRs do not show treatment for a mental disorder, he denied having any mental issues during service, see October 1976 Report of Medical History, and the separation examination did not reveal any signs of a mental disorder.

Third, the Veteran's post-service treatment records, including his psychiatric treatment records, make no mention of (1) a soldier, "close personal friend" or "brother" from the military dying during service, or (2) an attempted suicide in 1978 by taking a razor to his neck, as he alleged for the first time during the hearing.  Rather, his post-service treatment records show a history of psychiatric issues beginning in 1987 (ten years after service) stemming from drug abuse and family and relationship problems, with suicide attempts related thereto.  The first medical evidence of a mental disorder is dated March 3, 1987, which shows the Veteran was a continuing drug abuser and was hospitalized in the psychiatric unit at Grady Memorial Hospital two weeks earlier due to family and relationship conflicts.  He did not report any longstanding mental issues since the military and otherwise did not mention the military other than to say that he had a neck injury in service and complaining about the character of his discharge.  See Caluza, 7 Vet. App. at 512 (holding that the Board can draw credibility distinctions between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation); Curry, 7 Vet. App. at 68 (finding contemporaneous evidence was more probative than history reported by claimant). 

Similarly, when he was hospitalized in August 1987 for a suicide attempt by drug overdose, the Veteran did not report having depression or symptoms of depression since the military.  Instead, the Veteran stated that he attempted suicide because he was depressed over his inability to get off drugs and other family problems.  See Caluza, 7 Vet. App. at 512; Curry, 7 Vet. App. at 68.  The report shows that the Veteran admitted a history of intravenous (IV) drug use and family and personal problems, along with previous suicide attempts by drug injection, but he did not mention the alleged death of his "close personal friend" during service, or having any mental issues since service, or a suicide attempt in 1978. 

Additional post-service medical records, including from the Veteran's treating psychiatrist, Dr. E.C.B., are also silent for any references to (1) a soldier, "close friend" or "brother" from the military dying during service or (2) an attempted suicide in 1978.  The aforementioned statements to physicians (or the absence thereof) further discredit the alleged stressor.  See Rucker v. Brown, , 73 (1997) (finding statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry, 7 Vet. App. at 68 (finding contemporaneous evidence was more probative than history reported by claimant).   

Fourth, the alleged stressor is not corroborated by the Veteran's STRs or military personnel records (MPRs).  Instead, the Veteran's MPRs show he was discharged for misconduct reasons after a special court martial found him guilty of being AWOL, two counts of assault, and one count of communicating a threat.  While the Veteran insinuated during the hearing that he got into trouble because he could not cope with the alleged loss of a fellow soldier, the Board is unconvinced that the Veteran would not have explained the circumstances of his disappearance or misconduct during the course of his discharge proceedings. 

For these reasons, the Board finds that the alleged in-service stressor is not credible.  Dr. J.H.P.'s diagnosis of PTSD and her positive nexus opinion are premised on the actual occurrence of the alleged in-service stressor.  Thus, Dr. J.H.P.'s diagnosis and medical opinion are based on an inaccurate factual premise.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, Dr. J.H.P.'s medical opinion has no probative value.  

Likewise, Dr. E.C.B.'s diagnosis of PTSD is lacking in sufficiently probative value.  For a medical opinion to be given sufficient weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of a particular case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Black v. Brown, 5 Vet. App. 177, 180 (1995) (stating that a medical opinion is inadequate when it is unsupported by clinical evidence).  Dr. E.C.B.'s diagnosis does not satisfy elements one and/or three of the Nieves-Rodriguez standard because he did not indicate what tests were conducted to render the PTSD diagnosis, what diagnostic criteria the Veteran satisfied, or what facts gave rise to the diagnosis.  Accordingly, Dr. E.C.B.'s diagnosis is lacking probative value.  The remaining medical evidence and lay statements only document the existence of a psychiatric disorder - they do not etiologically relate these conditions to military service.  

For the aforementioned reasons, service connection for PTSD is denied. 

	ii. Depression

The Veteran seeks service-connection for depression.  He has a current diagnosis of depression.  He contends that his current depression started in service and that he had continued symptoms of depression ever since.  But see 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (showing psychoses as a disease subject to the chronic disease presumption); 38 C.F.R. § 3.384 (2017) (not showing depression as a psychosis for purposes of the chronic disease presumption).  More specifically, he contends that his current depression stems from the same in-service event on which he relied for his service connection claim for PTSD.  After reviewing the record, the Board finds that the evidence fails to show that his current depression had its onset in service and otherwise does not show a medical link between the Veteran's depression and his service. 

As previously discussed in the PTSD section, the alleged in-service stressor is not credible.  Further, whereas the Veteran testified that he was unable to get the image of the dead soldier and "close personal friend" out of his head and sought mental health treatment during and after service, his STRs do not show complaints, treatment or diagnosis of a mental disorder, he denied having any mental issues during service, see October 1976 Report of Medical History, and the separation examination did not reveal any signs of a mental disorder.  Therefore, the Board finds that his current depression did not have its onset during his active military service.

Rather, his post-service treatment records show a history of psychiatric issues beginning in 1987 (ten years after service) stemming from drug abuse and family and relationship problems, with suicide attempts related to those issues.  The first medical evidence of a mental disorder is dated March 1987 which shows the Veteran was a continuing drug abuser and was hospitalized in the psychiatric unit at Grady Memorial Hospital two weeks earlier due to family and relationship problems.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for a psychiatric disorder for approximately 10 years after separation from service tends to establish that the Veteran's current disorder was not a result of his military service.  


The Veteran did not report any longstanding depression since the military, and the provisional diagnosis was substance abuse.  See Caluza, 7 Vet. App. at 512 (holding that the Board can draw credibility distinctions between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation); Curry, 7 Vet. App. at 68 (finding contemporaneous evidence was more probative than history reported by claimant).  Similarly, when he was hospitalized in August 1987 for a suicide attempt by drug overdose, the Veteran did not report having depression or symptoms of depression since the military.  Instead, the Veteran stated that he attempted suicide because he was depressed over his inability to get off drugs and other family problems.  See Caluza, 7 Vet. App. at 512; Curry, 7 Vet. App. at 68 (finding contemporaneous evidence was more probative than history reported by claimant).  The corresponding problem list included substance abuse, including intravenous cocaine use, and depression, status post suicide attempt by theophylline intoxication, as well as previous attempts by drug injection.  The 1987 diagnosis is the first diagnosis of depression in the record and does not show that it is related to military service. 

Also, whereas the Veteran alleged that he continued to see images of the  dead soldier and "close personal friend" and sought mental health treatment after service, his post-service treatment records, including mental treatment records from Grady Memorial Hospital, Emory Crawford Long Memorial Hospital, and Dr. E.C.G., make no references to a dead soldier, "close personal friend" or "brother" from the military dying during service.  Likewise, post-service medical records do not reference an attempted suicide in 1978 for which the Veteran was reportedly hospitalized for six months, as he alleged for the first time during the hearing.  However, post-service medical records do show a history of heavy drug use and suicide attempts occurring more than a decade after service due to drug, family, and relationship problems.  The absence of any reference in the post-service medical records to the alleged 1978 suicide attempt, given the references to other suicide attempts, tends to disprove the existence of the event.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Furthermore post-service medical records show that the Veteran began treating with Dr. E.C.B. (a psychiatrist) from September 2007 to March 2012.  In September 2007, Dr. E.C.B. diagnosed the Veteran with depression (clarified as major depressive disorder or MDD in December 2007) due to symptoms of pain and depression brought on by pain, finances, and living conditions.  The diagnosis continued through 2012.  But Dr. E.C.B.'s progress notes show that topics and critical incidents pertaining to the Veteran's depression involved relationship issues, work issues, and issues with logistics and structure.  Additionally, Dr. E.C.B.'s first reference to the Veteran's military service was in November 2010, three years after his initial diagnosis of depression.  Most importantly, Dr. E.C.B. did not expressly link the Veteran's depression to his military service.  In sum, Dr. E.C.B.'s medical records are not probative toward establishing a medical nexus.  

A review of the remaining medical evidence of record, including from Grady Health System and Emory Crawford Long Hospital, does not establish a medical link between the Veteran's depression and his service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for depression must be denied.

C. Hepatitis C

The Veteran also seeks service-connection for Hepatitis C.  He makes two basic contentions.  He first contends that he contracted Hepatitis C in service through air gun inoculations during service in February 1976.  In the alternative, he contends that his Hepatitis C is secondary to an acquired psychiatric disorder.  More specifically, he states that he self-medicated and abused drugs to cope with a mental disorder he incurred in service.  Because service-connection for an acquired psychiatric disorder remains denied, service-connection for Hepatitis C on a secondary basis cannot be granted. 

The claim is also denied on a direct basis as the evidence does not show that the Veteran contracted Hepatitis C in service and otherwise fails to show that the current Hepatitis C disability is related to service.  While the Veteran now contends that he contracted Hepatitis C during service via air gun inoculation, he provided no basis for his assertion.  As a layperson, the Veteran lacks the requisite knowledge, medical training and expertise to render a diagnosis or opinion regarding the etiology of his hepatitis C. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his service treatment records do not show any symptoms, complaints or treatment for possible Hepatitis C, he expressly denied ever contracting Hepatitis C in his October 1976 Report of Medical History, and his separation exam does not reflect a Hepatitis C diagnosis.  Therefore, the evidence fails to show that Hepatitis C was incurred in service. 

Further, the first treatment or diagnosis of Hepatitis C was decades after service (around 2005, per the record).  See Buchanan, 451 F.3d at 1337; Maxson, 12 Vet. App. at 459; see also Forshey, 12 Vet. App. at 74 (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Between his discharge from service and his Hepatitis C diagnosis, the Veteran was hospitalized many times, sometimes for several days or weeks, and repeatedly underwent diagnostic and laboratory testing, and those records do not indicate the presence of Hepatitis C.  Moreover, his diagnosis came after a long history of intravenous (IV) drug use. 

A review of the remaining medical evidence of record, including from Grady Health System and Emory Crawford Long Hospital, does not indicate a medical link between the Veteran's Hepatitis C and his service.  Finally, the Board cannot ignore that the Veteran did not submit a claim for Hepatitis C until 2011 despite submitting service-connection claims for neck, back, and shoulder conditions within the first ten years after service. 

In sum, there is no probative evidence showing that the Veteran contracted Hepatitis C in service or that it is due to service.  As a result, a remand for a medical examination and medical opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that VA must provide a medical examination when there is (i) competent evidence of a current disability, (ii) evidence establishing that an event, injury or disease occurred in service, (iii) an indication that the disability may be associated with the Veteran's service, but (iv) insufficient competent medical evidence from which to make a decision on the claim).  For the aforementioned reasons, service connection for Hepatitis C is denied. 

D. Right Leg Disability

The Veteran initially filed a service-connection claim for varicose veins.  During the hearing, he alleged that he had symptoms of pain and swelling in service which he self-treated with a hot pad.  According to the Veteran, he later varicose veins and blood clots in his legs due to the varicose veins.  Thereafter, he allegedly developed an infection due to the blood clots which required surgery and implantation of a filter to reduce the risk of further blood clots in his legs.  Based on his allegations, the claim has been recharacterized as one for a right leg disability.  However, after reviewing the record, the evidence shows that the Veteran's sworn account of his right leg conditions is inaccurate. 

With respect to his assertion that he self-treated with a hot pad, his STRs show that he was repeatedly seen for neck pain and was at some time directed to wear a hot towel around his neck.  See STRs (June 10, 1976).  He was ultimately prescribed physical therapy where he was prescribed a cervical hot pack.  STRs (Oct. 4, 1976).  While the Veteran is competent to assert that he had leg pain and swelling that he self-treated with the very same hot pack that was issued for his neck complaints, the Board does not find it to be credible given his express denial of leg related issues on the October 1976 Report of Medical History which followed the physical therapy and hot pack treatment.  See Rucker, 10 Vet. App. at 73; Curry, 7 Vet. App. at 68 (finding contemporaneous evidence was more probative than history reported by claimant).  

Other inconsistencies and contradictions cast further doubt on the credibility of his assertions.  For example, contrary to his statements, the record does not show that he was ever diagnosed with varicose veins.  While varicose veins is a condition that is capable of lay observation, see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), his medical records do not mention or otherwise show a diagnosis of varicose veins despite his continued treatment for thrombophlebitis in the right leg.  See Forshey, 284 F.3d at 1358 (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Without a current diagnosis of varicose veins, there can be no valid claim for varicose veins.  Brammer, 3 Vet. App. at 225.  

Furthermore, whereas the Veteran alleged that Grady Memorial Hospital doctors related the right leg blood clots/thrombophlebitis to his military service, the medical report from Grady Memorial Hospital dated January 28, 1988, shows that the Veteran developed thrombophlebitis of unknown etiology while admitted at the hospital for treatment of neurosyphilis.  See Curry, 7 Vet. App. at 68.  Thrombophlebitis is an inflammatory disease that causes blood clots to form and block one or more veins-usually the legs.  Thrombophlebitis can be superficial (near the skin) or deep within a muscle (deep vein thrombosis or "DVT").  That report indicates he developed recurrent DVT due to noncompliance with his medication.  He was hospitalized again on August 18, 1988, after injuring his right leg and developing swelling in the affected leg.  He was treated with elevation of the right leg, with post-phlebitic syndrome noted in the medical discharge summary.  Post-phlebitic syndrome is a complication of thrombophlebitis which causes symptoms such as lasting and excruciating pain, swelling, soreness, heaviness and sores in the affected leg.  

Then on September 20, 1994, the Veteran was admitted into Grady Memorial Hospital for elective vena cava filter placement.  According to the report, the Veteran elected to have the filter placement because he was noncompliant with his medication (Coumadin) and had multiple admissions since his 1988 hospitalization for DVT and pulmonary embolisms (blood clot in the lungs which most commonly come from the deep veins of the legs).  The discharge summary noted a history of intravenous drug use and history of right leg cellulitis in 1992.  

In February 2005, he developed "septic thrombophlebitis of the right lower extremity secondary to injection of cocaine" which required surgery and excision of the right saphenous vein due to severe infection.  Grady Discharge Summary (Feb. 3, 2005).  The operative report states the Veteran had extensive cellulitis around the area in which the Veteran attempted to inject cocaine into his leg, and that his veins were infected and filled with puss.

Throughout the course of this treatment, the Veteran did not mention longstanding leg pain and swelling since military service, as he now contends.  The absence of such statements weighs against his assertions of in-service onset.  See Rucker, 10 Vet. App. at 73 (finding statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry, 7 Vet. App. at 68.  

In sum, the record shows that the Veteran presented an inaccurate account of the history of his right leg conditions.  The evidence does not show that his right leg conditions had their onset in service, and the evidence otherwise tends to show that they are unrelated to service.  More specifically, the probative medical evidence shows that his current right leg conditions stem from (1) thrombophlebitis of unknown etiology which was incurred more than a decade after service, (2) intravenous drug use, and (3) medication noncompliance.  Accordingly, a medical examination and opinion regarding the etiology of the Veteran's current right leg conditions is not warranted under McLendon.  See McLendon, 20 Vet. App. at 83.

While the Veteran indicated during the hearing that he obtained SSA disability benefits due, in part, to his right leg conditions, a remand to obtain SSA records is not warranted.  VA is only required to obtain relevant SSA records which (1) relate to the injury for which an appellant is seeking benefits and (2) have a reasonable possibility of substantiating the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here, probative evidence of record shows that the Veteran's right leg conditions were not incurred in service and are otherwise related to non-service-connected diseases or injuries.  Thus, remanding to obtain the SSA records is unnecessary as they would not raise a reasonable possibility of substantiating the claim.  

For these reasons, service-connection for a right leg disability is denied.




ORDER

New and material evidence was not received to reopen a previously denied service-connection claim for right leg thrombophlebitis; thus, the claim remains denied.

Entitlement to a rating in excess of 10 percent for a neck disability is denied. 

Entitlement to service-connection for bronchitis is denied. 

Entitlement to service-connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD and depression is denied. 

Entitlement to service-connection for Hepatitis C, including as secondary to an acquired psychiatric disorder is denied. 

Entitlement to service connection for a right leg disability, not including thrombophlebitis, is denied. 


REMAND

With his January 2011 claim for compensation, the Veteran sought service connection for a "pinched nerve."  During the hearing the Veteran clarified that he was referring to the nerves in his neck and described symptoms of radiculopathy that radiate into his arms and legs.  Medical records from Grady Memorial Hospital dated October 2014 reflect that he was seen for chest pain, including symptoms of pain radiating down his left arm.  A physician's note indicates the pain was reproducible by palpation to the cervical vertebrae.  Because the Veteran is service connected for a cervical spine disability, a remand is warranted to obtain a medical examination that assesses the nature, etiology, and severity of any neurological manifestations.  Furthermore, the claim is recharacterized as one for radiculopathy of the bilateral upper and lower extremities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination with an appropriate physician (preferably an orthopedist) to assess the nature, etiology, and severity of any neurological manifestations in the bilateral upper and lower extremities.  The physician should review the claims file and note that review in the report.  The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge).  After reviewing the evidence and performing all research, tests, and/or studies deemed warranted, the physician should respond to the following:

Is it at least as likely as not (50% probability or greater) that any diagnosed neurological manifestation was caused by or proximately due to the Veteran's cervical spine condition?  Your medical opinion should consider and discuss, if relevant, the neck and shoulder related complaints in-service, the Veteran's endorsement of a broken arm and leg on the October 1976 Report of Medical History, the reported onset of pain (on or about October 2014 after lifting his granddaughter), the non-service-connected diagnosis of neurosyphilis, and his intravenous drug history. 

A complete rationale is to be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained and if any additional evidence may allow for a more definitive opinion, this evidence should be identified.  

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


